       Case 1:14-cv-00953-TNM Document 199-5 Filed 10/12/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
ADVANCE AMERICA, CASH ADVANCE
CENTERS, INC., et al.,

                       Plaintiffs,

       v.
                                                     Civil Action No. 14-953-TNM
FEDERAL DEPOSIT INSURANCE
CORPORATION, et al.,


                       Defendants.


                                     [PROPOSED] ORDER

       It is hereby ORDERED that Plaintiffs’ Motion for Summary Judgment is GRANTED. It

is hereby DECLARED that the efforts by Defendants the Federal Deposit Insurance Corporation

and the Office of Comptroller of the Currency to pressure financial institutions into cutting off

Plaintiffs’ access to the banking system are in violation of Plaintiffs’ rights under the Due Process

Clause. It is further hereby ORDERED that Defendants shall: 1) cease harming Plaintiffs’

reputations; 2) cease applying informal pressure to banks to encourage them to terminate business

relationships with Plaintiffs, or otherwise seeking to deprive Plaintiffs of access to financial

services, on account of Plaintiffs’ being members of the payday lending industry; and 3) issue a

public clarification that the mere status of being a payday lender does not make an entity a “high-

risk” customer for a bank and that having payday-lender customers does not, standing alone,

require heightened monitoring or enhanced due diligence.

SO ORDERED.


DATED: ______________________                         _____________________________
                                                      Trevor N. McFadden
                                                      United States District Judge
